COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jose Isidro Flores v. The State of Texas

Appellate case number:    01-20-00763-CR

Trial court case number: 1664298

Trial court:              178th District Court of Harris County

        Appellant, Jose Isidro Flores, filed a third motion for extension of time in which to file
his brief. Appellant’s motion is granted. His brief is due June 21, 2021.
       No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually


Date: May 6, 2021